DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated July 14, 2021. Claims 1, 8, 10, and 13 have been amended; claims 7, 11, and 14 have been cancel. Claims 1-6, 8-10, 12, 13, and 15 are pending. This communication is considered fully responsive and sets forth below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 8 and 9 rejected under 35 U.S.C. 112(b).
Regarding claim 8, it recites, “The apparatus according to claim 1, wherein the apparatus further comprises the communications unit, and the processing unit is configured to: 
receive an RRC message, the downlink control information (DCI), or a media access control (MAC) control element (CE) through the communications unit, wherein the RRC message, the DCI, or the MAC CE comprises a cyclic shift value index.”
the downlink control information (DCI)” as indicated in italics in the receiving function above.
Claim 9 is rejected since it depends from claim 8.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen (US 2002/0181431) in view of Lee et al. (US 2010/0098005).
Regarding claim 1, Lorenzen teaches the apparatus for generating a pilot signal (paragraph [0012] lines 1-8; Examiner’s Notes: GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “apparatus” in the instant application), comprising 
a processing unit (paragraph [0012] lines 1-8; Examiner’s Notes: GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “apparatus” in the instant application; a processing unit is an inherent 
obtain a correlation identifier and a port number based on a received message (paragraphs [0013] lines 1-13 & [0014] lines 1-9; Examiner’s Notes: the trigger information teaches the limitation of “correlation identifier” and a reference frequency, i.e., 10MHz from a port of the CDMA unit 1 as shown in FIG. 1 teaches the limitation of “a port number;” in fact, GPS Signal Generator 3 obtaining the trigger information and the reference frequency based on receiving a trigger message as shown in FIG. 1 of the prior art teaches this limitation in the instant application); 
determine a pilot sequence based on the correlation identifier (paragraph [0014] lines 1-9; Examiner’s Notes: obtaining/determining 2pps (pulse-per-second) based on the trigger information in the prior art teaches the limitation of “determine a pilot sequence based on the correlation identifier” in the instant application); and 
generate the pilot signal based on the pilot sequence and the port number (paragraph [0014] lines 1-5; Examiner’s Notes: GPR RF generated by GPS Signal Generator 3 depicted in FIG. 1 of the prior art teaches the limitation of “generate the pilot signal based on the pilot sequence and the port number” in the instant application).

Lee et al. from the same or similar field of endeavor teach implementing fairness of the method, determining a pilot sequence based on the correlation identifier and a cyclic shift value (paragraph [0139] lines 1-7; Examiner’s Notes: the Constant Amplitude Zero AutoCorrelation (CAZAC) sequence in the prior art teaches the limitation of “correlation identifier;” the cyclic shift in the prior art teaches the limitation of “a cyclic shift value;” in fact, determining/constructing a pilot signal sequence based on the combination of in the CAZAC sequence and the cyclic shift in the prior art teaches the limitation of “determining a pilot sequence based on the correlation identifier and a cyclic shift value” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Lee et al. in the system of Lorenzen. 
The motivation for implementing determining a pilot sequence based on a cyclic shift value, is to further enhance the mechanism for the method of transmitting information of resources for use in transmission of ACK/NACK signals in a mobile communication system, wherein the resources for transmission of data and resources for transmission of control information of the data are scheduled through virtual unit resources, the method identifies information of resources for receiving an ACK/NACK signal for transmission data 

Allowable Subject Matter
7.	Claims 10, 12, 13, and 15 are allowed. Claims 2-6, 8, and 9 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s) and overcome the rejection under 35 U.S.C. 112(b) presented above.
Regarding claims 2 and 4-6, the prior art in single or in combination fails to teach "wherein the processing unit is configured to: when a value of the correlation identifier is equal to a preset value, determine the pilot sequence based on a timeslot number and at least one parameter of an identifier of a cell to which the apparatus belongs, an identifier of the apparatus, and a scramble identifier; or when a value of the correlation identifier is not equal to a preset value, determine the pilot sequence based on the correlation identifier and at least one parameter of an identifier of a cell to which the apparatus belongs, an identifier of the apparatus, and a scramble identifier,” in combination with other limitation of the claim(s).
Regarding claim 3, the prior art in single or in combination fails to teach "wherein the processing unit is configured to: when a value of the correlation identifier is equal to 
Regarding claims 8 and 9, the prior art in single or in combination fails to teach "wherein the apparatus further comprises the communications unit, and the processing unit is configured to: receive an RRC message, the downlink control information (DCI), or a media access control (MAC) control element (CE) through the communications unit, wherein the RRC message, the DCI, or the MAC CE comprises a cyclic shift value index,” in combination with other limitation of the claim(s).
Regarding claims 10 and12, the prior art in single or in combination fails to teach "receive the pilot signal from the terminal device,” and “wherein when a value of the correlation identifier is equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a first pattern; or when a value of the correlation identifier is not equal to a preset value, the correlation identifier is used to instruct the terminal device to generate the pilot signal in a second pattern,” in combination with other limitation of the claim(s).
Claims 13 and 15 includes similar limitations.

Response to Remarks/Arguments
8.	Claims Objections: in the Response, filed July 14, 2020, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
9.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. See Section 3 for the new ground rejection under 35 U.S.C. 112(b).
10.	Claims Art Rejections: in the Response filed July 14, 2021, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473